Jackson, C. J.
It was held in the case of Bush vs. Lester, 55 Ga., 579 et seq., that the amending act of Congress of March 3,1873, did not make unconstitutional provisions of State laws a part of the system of bank*8ruptcy. Therefore a debt made prior to the constitution of 1868 could subject a homestead granted thereunder by the State law, and could also subject it, though the exemption was made by the Bankrupt Court. 10 Bankrupt It., 1.
James F. Rodgers, for plaintiff in error.
Ray & Walker; McHenry & McHenry, for defendant.
Judgment affirmed.